                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO EX REL.
HECTOR BALDERAS, ATTORNEY
GENERAL,

       Plaintiff,

v.                                                         No. CIV 18-854 MV/JFR

TINY LAB PRODUCTIONS; TWITTER
INC.; MOPUB, INC.; GOOGLE, INC.;
ADMOB, INC.; AERSERV LLC;
INMOBI PTE LTD.; APPLOVIN
CORPORATION; and
IRONSOURCE USA, INC.

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Twitter and MoPub’s Motion to

Dismiss the Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(2) [Doc. 46],

Defendant Applovin’s Motion to Dismiss the Complaint Pursuant to Federal Rule of Civil

Procedure 12(b)(2) [Doc. 48], and Defendant Inmobi and AerServ’s Motion to Dismiss the

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(2) [Doc. 49] (collectively, the

“Motions to Dismiss for Lack of Personal Jurisdiction”). The Court, having considered the

Motions and relevant law, finds that the Motions are not well-taken and will be denied.

                                       BACKGROUND

       The relevant facts, as alleged in the Complaint and demonstrated by the Defendants’

affidavits, are as follows. Tiny Lab Productions is a developer of child-directed, mobile game

applications (“apps”), including Fun Kid Racing, Candy Land Racing, Baby Toilet Race:

Cleanup Fun, and GummyBear and Friends Speed Racing. Compl. ¶ 3. During the relevant time



                                                1
period, Tiny Lab’s apps were available for download in the Google Play Store, operated by

Google. Id. ¶ 12. Tiny Lab is headquartered in Lithuania. Id. Google is headquartered in

California. Id. ¶ 15.

       Twitter, MoPub, Inc., AdMob, Inc., AerServ LLC, InMobi Pte Ltd., Applovin,

Corporation, and ironSource USA (collectively, the “SDK Defendants”) are advertising

companies that sold their proprietary software development kits (“SDKs”) to Tiny Labs for

installation and use in its gaming apps. Id. ¶ 13. The SDKs knew that these Tiny Lab gaming

apps were directed to children. Id. ¶ 212. All of the SDK Defendants are headquartered in

California. Id. ¶¶ 14-18.

       When a Tiny Lab app is downloaded onto a child’s device in New Mexico, the SDK

Defendants’ SDKs are also installed as app components. Id. ¶ 5. Once so embedded, while a

child in New Mexico plays one of the apps, the SDK Defendants’ SDK collects personal

information about that child and tracks the child’s online behavior to profile the child for

targeted advertising. Id. ¶¶ 43-46. This happens without the knowledge or consent of the child’s

parents. Id. ¶ 44.

       Specifically, as soon as a child in New Mexico opens up a Tiny Lab app on her device

and it connects to the internet, the app connects to servers, including the SDK Defendants’

servers. Id. ¶ 55. The SDK Defendants’ embedded SDKs then begin sending data about the

child to the SDK Defendants’ respective servers. Id. As the child plays the app, the SDKs

continue to communicate with the SDK Defendants’ servers, sending requests, or “calls” to their

servers for advertisements targeted to the child playing the app. Id. ¶ 56. With each request

from the embedded software, the child’s personal information is transmitted to the SDK




                                                 2
Defendants’ servers, including her location in New Mexico. Id. The SDK servers store and

analyze that information to enable continued tracking of the child. Id.

       Based on these alleged facts, the State of New Mexico (the “State”) commenced the

instant action in this Court, asserting a federal statutory claim against all Defendants (Tiny Labs,

Google, and the SDK Defendants) for violation of the Children’s Online Privacy Protection Act

(“COPPA”), along with a state statutory claim against all Defendants for violations of the New

Mexico Unfair Practices Act, a state statutory claim against Google for additional violations of

the New Mexico Unfair Practices Act, and a state common law claim against all Defendants for

intrusion upon seclusion. Id. ¶¶ 207-248.

       Thereafter, some of the SDK Defendants, namely, Twitter, MoPub, AppLovin, AerServ,

and InMobi (collectively, the “Personal Jurisdiction (‘PJ’) Defendants”) filed the instant Motions

to Dismiss for Lack of Jurisdiction. The State filed one “Omnibus Opposition” to PJ

Defendants’ Motions to Dismiss for Lack of Jurisdiction [Doc. 64], and PJ Defendants filed one

“Consolidated Reply” [Doc. 72].

                                            STANDARD

       “[W]hen the court’s jurisdiction is contested, the plaintiff has the burden of proving

jurisdiction exists.” Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). Where, as

here, “there has been no evidentiary hearing, and the motion to dismiss for lack of jurisdiction is

decided on the basis of affidavits and other written material, the plaintiff need only make a prima

facie showing that jurisdiction exists.” Id. “The allegations in the complaint must be taken as

true to the extent they are uncontroverted by the defendants’ affidavits.” Id. Further, “[i]f the

parties present conflicting affidavits, all factual disputes must be resolved in the plaintiff’s favor,

and the plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by



                                                   3
the moving party.” Id. The court’s “task is to determine whether the plaintiff’s allegations, as

supported by affidavits, make a prima facie showing of personal jurisdiction.” Id.

                                           DISCUSSION

       In their Motions to Dismiss for Lack of Jurisdiction, PJ Defendants argue that this Court

has neither general nor specific jurisdiction over them, and that the Court thus must dismiss the

instant action as against them for lack of personal jurisdiction. In its Omnibus Opposition, the

State argues that PJ Defendants apply the wrong standard in their Motions, because in this case,

jurisdiction can be invoked based on nationwide service of process, rather than under “the

minimum contacts analysis spelled out in International Shoe Co. v. Washington, 326 U.S. 310

(1945).” Klein v. Cornelius, 786 F.3d 1310, 1318 (10th Cir. 2015). As set forth herein, the

Court agrees with the State as to the appropriate test for determining whether jurisdiction exists

over PJ Defendants, and finds that, under this test as it has been articulated by the Tenth Circuit,

the State has made a prima facie showing of personal jurisdiction.

       The Two-Part Personal Jurisdiction Test

       The personal jurisdiction test “begins with two questions.” Dudnikov v. Chalk &

Vermillion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). First, the court asks “whether

any applicable statute authorizes the service of process on defendants.” Id. Second, the court

“examines whether the exercise of such statutory jurisdiction comports with constitutional due

process demands.” Id.

               COPPA as the Basis for Nationwide Service of Process

       Here, the applicable statute, COPPA, provides that “[i]n any case in which the attorney

general of a State has reason to believe that an interest of the residents of that State has been or is

threatened or adversely affected by the engagement of any person in a practice that violates any



                                                   4
regulation of the [Federal Trade] Commission prescribed under [COPPA], the State, as parens

patriae, may bring a civil action on behalf of the residents of the State in a district court of the

United States of appropriate jurisdiction.” 15 U.S.C. § 6504(a)(1). The statute further provides

that, in any action brought under § 6504(a), “process may be served in any district in which the

defendant” is either “an inhabitant” or “may be found.” 15 U.S.C. § 6504(e)(2). There can be

“no question” that the language of § 6504(e)(2) “authorizes nationwide service of process.”

Peay v. BellSouth Med. Assistance Plan, 205 F.3d 1206, 1210 (10th Cir. 2000) (finding that

identical language in 29 U.S.C. § 1132(e)(2) unquestionably authorizes nationwide service of

process in ERISA cases). Because COPPA thus “provides for nationwide service of process, it

becomes the statutory basis for personal jurisdiction.” Id.

        PJ Defendants do not disagree that § 6504(e)(2) authorizes nationwide service of process,

but nonetheless argue that because the State did not allege this statutory basis for jurisdiction in

the Complaint, the State may not invoke jurisdiction based on nationwide service of process and

instead must rely on New Mexico’s long-arm statute to establish jurisdiction over PJ Defendants.

Doc. 72 at 6-7. In support of their argument, PJ Defendants cite only non-binding, out-of-district

decisions, none of which stands for the proposition that the failure to allege nationwide service of

process in a complaint forecloses a court from invoking jurisdiction on that basis. See Telford v.

Brown, No. 05-cv-460, 2006 WL 8446105 (D. Idaho Apr. 7, 2006) (finding that RICO statute

did not provide court with personal jurisdiction over non-resident defendants because plaintiff

did not allege facts sufficient to find that the requirements for nationwide service under that

particular statute were met, namely that the court had personal jurisdiction over at least one of

the participants in the conspiracy and that there was no other district in which a court would have

personal jurisdiction over all of the alleged co-conspirators); Aurora Bank, FSB v. Seattle Bank,



                                                   5
No. 13-cv-725, 2013 WL 5716515 (D. Colo. Oct. 21, 2013) (finding that court need not consider

whether there was general, as opposed to specific, jurisdiction because plaintiff had not alleged

that defendant had continuous and systematic contacts with Colorado); Karsten v. Davis, No. 12-

cv-2107, 2013 WL 2120632 (D. Colo. May 15, 2013) (finding that because plaintiff did not

allege continuous and systematic general business contacts with Colorado, exercise of general

personal jurisdiction would be improper).

       Indeed, PJ Defendants’ argument is inconsistent with Tenth Circuit law. As noted above,

on a motion to dismiss for lack of jurisdiction, the “rules of review” require determining whether

plaintiff “make[s] a prima facie showing of personal jurisdiction,” and “the test for personal

jurisdiction to which these rules of review apply” involves two questions, namely, whether “any

applicable statute authorizes the service of process on defendants,” and if so, “whether the

exercise of such statutory jurisdiction comports with constitutional due process demands.”

Dudnikov, 514 F.3d at 1070. It is only “[i]n the absence of federal authorization for nationwide

service” that the court “turn[s] to state law.” Cory v. Aztec Steel Bldg., Inc., 468 F.3d 1226, 1233

(10th Cir. 2006). Thus, it is of no consequence that the Complaint fails to assert nationwide

service of process as a basis for jurisdiction, so long as the State’s allegations make a prima facie

showing that the two prongs of the relevant test for jurisdiction are met. See Pryor v. Met. Life

Ins. Co., No. 14-cv-701, 2014 WL 12593994, at *2 (D.N.M. Oct. 21, 2014) (applying two-step

nationwide service of process test to determine jurisdiction over defendant in ERISA case,

despite fact that both parties argued that New Mexico’s long-arm statute and minimum contacts

analysis controlled the issue). Because COPPA provides for nationwide service of process, the

Court does not turn to New Mexico’s long-arm statute, as PJ Defendants urge, but rather must

continue to the second question of the personal jurisdiction test, namely whether the exercise of



                                                  6
jurisdiction over PJ Defendants “comports with constitutional due process demands.” Dudnikov,

514 F.3d at 1070.

       PJ Defendants also argue that because the State fails to adequately state a COPPA claim,

COPPA’s nationwide service of process provision cannot provide a basis for jurisdiction. Doc.

72 at 7. PJ Defendants point to their motion to dismiss filed pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, Doc. 47, and urge the Court to rule on that motion in their

favor before continuing with its personal jurisdiction analysis. Again, PJ Defendants support this

argument only with non-binding, out-of-district cases. See Shell v. Am. Family Rights Ass’n, No.

09-cv-309, 2010 WL 1348548 (D. Colo. Mar. 31, 2010) (determining first whether plaintiff

sufficiently stated a RICO claim before addressing whether nationwide jurisdiction was proper);

Freedom Med., Inc. v. Gillespie, III, 634 F. Supp. 2d 490 (E.D. Pa. 2007) (“Having found . . .

that Freedom Medical has stated a claim against Bhatia under RICO, the Court finds that

Freedom Medical has made out a prima facie case for jurisdiction over Bhatia in this Court.”).

       The Court instead finds persuasive Republic of Panama v. BCCI Holdings (Luxembourg)

S.A., 119 F.3d 935, 945 (11th Cir. 1997), a decision upon which the Tenth Circuit relied

extensively in Peay, its seminal case on nationwide service of process jurisdiction. In Republic

of Panama, the defendants argued, much as do PJ Defendants here, that the Court “need not

decide whether the Fifth Amendment Due Process Clause limit[ed] the reach of RICO’s

nationwide service of process provision because, having failed to state a claim under RICO,

Panama should not be allowed to utilize that statute’s nationwide service of process provision to

establish jurisdiction over them.” 119 F.3d at 941. Because the defendants failed to make that

argument before the district court, the Eleventh Circuit “consider[ed] this claim only to clarify

the distinction between what a plaintiff asserting jurisdiction under a federal statute must allege



                                                 7
to survive a defendant’s 12(b)(1) or 12(b)(2) motion on the one hand, and a defendant’s 12(b)(6)

motion on the other.” Id. The Court explained that, “[w]hen a jurisdictional motion depends, as

in this case, on the assertion of a right created by a federal statute, the court should dismiss for

lack of jurisdiction only if the right claimed is so insubstantial, implausible, foreclosed by prior

decisions of this Court, or otherwise devoid of merit as not to involve a federal controversy.” Id.

(citation omitted). Thus, the Court concluded that, “insofar as an asserted federal claim is not

wholly immaterial or insubstantial, a plaintiff is entitled to take advantage of the federal statute’s

nationwide service of process provision.” Id. at 942; see also IUE AFL-CIO Pension Fund v.

Herrmann, 9 F.3d 1049, 1056-57 (2d Cir. 1993) (where plaintiffs asserted a colorable claim

under a federal statute, they were entitled to take advantage of that statute’s nationwide service

of process provision, and the court thus proceeded to decide that it had personal jurisdiction over

defendants under the statute’s nationwide service of process provision before addressing

defendants’ motion to dismiss for failure to state a claim under that statute).

        The Court adopts the same approach here. PJ Defendants’ argument fails to recognize

the distinction between what the State must allege to survive PJ Defendants’ instant 12(b)(2)

motion, on the one hand, and their separately filed 12(b)(6) motion, on the other. As a result, PJ

Defendants have failed to argue, much less establish, that the State’s COPPA claim is “wholly

immaterial or insubstantial.” Republic of Panama, 119 F.3d at 942. In the absence of such an

argument or showing, the State is entitled to take advantage of COPPA’s nationwide service of

process provision, and this Court will proceed to decide whether it has personal jurisdiction over

PJ Defendants under COPPA before addressing PJ Defendant’s separately filed motion to

dismiss for failure to state a claim.




                                                   8
               The Due Process Inquiry

       As noted above, “provided that due process is satisfied, [Section 6504(e)(2)] confers

jurisdiction over [PJ Defendants] by authorizing service of process on them.” Peay, 205 F.3d at

1210. The Tenth Circuit has held that, “in a federal question case where jurisdiction is invoked

based on nationwide service of process, the Fifth Amendment requires the plaintiff’s choice of

forum be fair and reasonable to the defendant. In other words, the Fifth Amendment ‘protects

individual litigants against the burdens of litigation in an unduly inconvenient forum.’” Id. at

1212 (quoting Republic of Panama, 119 F.3d at 945).

       The burden is on the defendant “[t]o establish that jurisdiction does not comport with

Fifth Amendment due process principles,” first by demonstrating “that his [or her] liberty

interests actually have been infringed.” Peay, 205 F.3d at 1212 (citation omitted). Specifically,

the defendant must “show that the exercise of jurisdiction in the chosen forum will make

litigation so gravely difficult and inconvenient that he [or she] unfairly is at a severe

disadvantage in comparison to his [or her] opponent.” Id. (citation omitted). The court is

directed to consider certain factors “in evaluating whether the defendant has met his or her

burden “of establishing constitutionally significant inconvenience.” Id. Those factors are:

       (1) the extent of the defendant’s contacts with the place where the action was
       filed; (2) the inconvenience to the defendant of having to defend in a jurisdiction
       other than that of his [or her] residence or place of business, including (a) the
       nature and extent and interstate character of the defendant’s business, (b) the
       defendant’s access to counsel, and (c) the distance from the defendant to the place
       where the action was brought; (3) judicial economy; (4) the probable situs of the
       discovery proceedings and the extent to which the discovery proceedings will take
       place outside the state of the defendant’s residence or place of business; and (5)
       the nature of the regulated activity in question and the extent of the impact that
       the defendant’s activities have beyond the borders of his state of residence or
       business.

Id.



                                                  9
       The Tenth Circuit has “emphasize[d] that it is only in highly unusual cases that

inconvenience will rise to a level of constitutional concern.” Id. at 1212-13 (quoting Republic of

Panama, 119 F.3d at 947). In particular, the Tenth Circuit noted that “in this age of instant

communication and modern transportation, the burdens of litigating in a distant forum have

lessened.” Peay, 205 F.3d at 1213 (quoting Republic of Panama, 119 F.3d at 947-48).

       If a defendant is successful in demonstrating that “litigation in the plaintiff’s chosen

forum is unduly inconvenient, then ‘jurisdiction will comport with due process only if the federal

interest in litigating the dispute in the chosen forum outweighs the burden imposed on the

defendant.’” Peay, 205 F.3d at 1213 (quoting Republic of Panama, 119 F.3d at 948). The Tenth

Circuit explained that,

       [t]o determine whether infringement on the defendant’s liberty is justified
       sufficiently by government interests, courts should examine the federal policies
       advanced by the statute, the relationship between nationwide service of process
       and the advancement of these policies, the connection between the exercise of
       jurisdiction in the chosen forum and the plaintiff’s vindication of his federal right,
       and concerns of judicial efficiency and economy. Where . . . Congress has
       provided for nationwide service of process, courts should presume that
       nationwide personal jurisdiction is necessary to further congressional objectives.

Peay, 205 F.3d at 1213 (quoting Republic of Panama, 119 F.3d at 948).

       Accordingly, the Court first must consider each of the Peay factors to determine whether

PJ Defendants have met their burden of establishing that this Court’s exercise of jurisdiction

would cause them “constitutionally significant inconvenience.” Id. at 1212. Only if PJ

Defendants have met this burden will the Court consider whether the federal interest in litigating

this case in this Court outweighs the inconvenience to PJ Defendants. Id. at 1213.

               Application of the Peay Factors to the Instant Case

       As to the first factor, the extent of PJ Defendants’ contacts with New Mexico, the

Complaint alleges that PJ Defendants’ SDKs are installed as app components onto children’s

                                                 10
devices in New Mexico and, so installed on those devices, collect and send data about those

children to PJ Defendants’ respective servers, continuing to communicate with the servers as the

children play on their devices in New Mexico, all the while transmitting the personal information

of New Mexico children to their servers in order to request advertisements targeted to those

children. Rather than address these allegations, PJ Defendants argue that the first Peay factor

incorporates the test to determine whether, under the New Mexico long-arm statute, a court has

specific jurisdiction over a defendant based on its purposeful direction of conduct into New

Mexico, and that because they do not have the requisite minimum contacts under that test, the

first Peay factor demonstrates “constitutionally significant inconvenience.” Doc. 72 at 9. In

Klein, however, the Tenth Circuit soundly rejected this very argument, holding that the Court

“appl[ies] a different standard in a federal question case where jurisdiction is invoked based on

nationwide service of process.” 786 F.3d at 1318 (citation omitted). PJ Defendants’ insistence

that their contacts with New Mexico are insufficient to meet a minimum contacts analysis under

New Mexico’s long-arm statute is of no consequence.

       PJ Defendants “shoulder[] the burden of showing constitutionally significant

inconvenience created from defending the [COPPA] claims in [New Mexico].” Id. at 1319.

Although they assert that they “have no connection with New Mexico,” Doc. 72 at 9, PJ

Defendants do nothing to refute the allegations regarding their collection of the personal data of

children in New Mexico, their transmission of that data from the children’s apps in New Mexico

to their servers, and their request for transmission of targeted advertising to those children in

New Mexico. These unrefuted allegations “demonstrate[] at least minimal contacts with the

State.” Pryor, 2014 WL 12593994, at *4. PJ Defendants thus fail to shoulder their burden as to

the first Peay factor. See id. (finding that while defendant’s contacts with New Mexico were



                                                 11
limited, they existed “to some degree and the remaining factors [would] decide the question of

personal jurisdiction.”).

       With regard to the second factor, the inconvenience to PJ Defendants of having to defend

in a jurisdiction other than their place of business, PJ Defendants argue that allowing litigation to

proceed in this Court “would have cumulative effects on Defendants, as they could be sued

anywhere a user downloads an app that incorporates their SDK.” Doc. 72 at 11. Admittedly,

this argument demonstrates that PJ Defendants may be inconvenienced by defending this action

in New Mexico. It does not, however, equally demonstrate “that this burden rises to the level of

constitutional concern.” Peay, 205 F.3d at 1213. As were the defendants in Peay, PJ Defendants

are “large corporations” that “surely have the resources to access counsel in [New Mexico],” or

indeed, anywhere else in the United States where a user downloads an app that incorporates their

SDK. Id. And as the Court found in Peay, “while [New Mexico] may be some distance” from

PJ Defendants’ headquarters in California, “modern methods of communication and

transportation greatly reduce the significance of this physical burden.” Id.; see also Pryor, 2014

WL 12593994, at *4 (finding that the distance between defendant’s place of business in Austin,

Texas to New Mexico, though “inconvenient for traveling, . . . in this modern day of instant

communication, does not carry much prejudice” toward defendant).

       With regard to the third factor, judicial economy, PJ Defendants argue that because

“Defendants have all challenged the substance of the Complaint, and it is not clear that this case

will proceed against any individual defendant,” and because “it has not been shown at this early

stage that judicial economy or fairness favors omnibus proceedings, . . . judicial economy will

not necessarily be furthered by litigating claims against Defendants in New Mexico rather than in

their home for[a].” Doc. 72 at 11. PJ Defendants, however, have pointed to “[n]othing in the



                                                 12
record [that] indicates that New Mexico is an unfair forum as far as judicial economy is

concerned.” Pryor, 2014 WL 12593994, at *4; see also Peay, 205 F.3d at 1213. While PJ

Defendants argue that the State’s allegations against them should be dismissed for failure to state

a claim, “that issue is not before the Court” on the instant motion. Pryor, 2014 WL 12593994, at

*4. Rather, “the only issue now before the Court is whether litigation in New Mexico is

unconstitutionally inconvenient” to PJ Defendants. Id. PJ Defendants have “not demonstrated

that judicial economy weighs against the exercise of personal jurisdiction.” Id.

       With regard to the fourth factor, the probable situs of the discovery proceedings and the

extent to which the discovery proceedings will take place outside the state of PJ Defendants’

place of business, PJ Defendants argue that because “the bulk of the discovery will occur in

various geographic locations outside of New Mexico where Defendants reside and operate their

businesses,” this factor “does not support proceeding in New Mexico.” Doc. 72 at 10. But

again, PJ Defendants have made no effort to demonstrate that “the probable location of discovery

in this case make[s] [New Mexico] an unfair forum,” and thus fail to satisfy their burden as to

this factor. Peay, 205 F.3d at 1213.

       Finally, with regard to the fifth factor, the nature of the regulated activity in question and

the extent of the impact that PJ Defendants’ activities have beyond the borders of their state of

business, PJ Defendants argue because they are “third parties that make SDKs available to

mobile app publishers,” subjecting them to jurisdiction “wherever a user downloads an app with

the SDK incorporated . . . would eviscerate due process.” Doc. 72 at 10. This argument turns

the fifth Peay factor on its head. It is the very fact that PJ Defendants’ activities reach, as they

admit, to “all 50 states,” id., and thus “unquestionably have a significant impact beyond the

borders of [California],” that this factor militates in favor of the exercise of jurisdiction over



                                                  13
them. Peay, 205 F.3d at 1213. “Indeed, as this case demonstrates, [PJ Defendants’] activities

reach far beyond [California].” Id. “[T]he federal policies behind [COPPA] and its nationwide

service of process are best advanced by exercising personal jurisdiction over [PJ Defendants] in

this case.” Pryor, 2014 WL 12593994, at *4.

       The Court Will Exercise Personal Jurisdiction

       Based on its application of the Peay factors, the Court finds that PJ Defendants “have not

met their burden of demonstrating that [this Court’s] assertion of jurisdiction will make litigation

so difficult and inconvenient that they unfairly will be at a severe disadvantage compared to [the

State].” Peay, 205 F.3d at 1214. Accordingly, this is not a “highly unusual” case where

inconvenience rises “to a level of constitutional concern,” such that the Court’s exercise of

personal jurisdiction would be inappropriate. Id. And because PJ Defendants have failed to

show that this Court’s “assertion of jurisdiction will infringe upon their liberty interests,” the

Court need not consider whether the federal interest in litigating this case in this Court outweighs

the inconvenience to PJ Defendants. Id. In the absence of any indication that PJ Defendants

“lack[] the wherewithal to defend [themselves] here,” their Motions to Dismiss for Lack of

Jurisdiction will be denied. Pryor, 2014 WL 12593994, at *4.

                                          CONCLUSION

       COPPA authorizes service of process on PJ Defendants, and thus becomes the statutory

basis for personal jurisdiction here. Under the relevant factors, the exercise of such statutory

jurisdiction comports with constitutional due process demands. Accordingly, it is appropriate for

this Court to exercise jurisdiction over PJ Defendants.

       IT IS THEREFORE ORDERED that Defendant Twitter and Mopub’s Motion to

Dismiss the Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(2) [Doc. 46],



                                                  14
Defendant Applovin’s Motion to Dismiss the Complaint Pursuant to Federal Rule of Civil

Procedure 12(b)(2) [Doc. 48], and Defendant Inmobi and Aerserv’s Motion to Dismiss the

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(2) [Doc. 49] are DENIED.



       DATED this 24th day of March, 2020.




                                          MARTHA VÁZQUEZ
                                          United States District Judge




                                             15
